DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 December 2020 is hereby acknowledged. Claims 2-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 December 2020. In particular, claim 1 has been canceled, and all claims now depend from claim 13, which has been amended to recite resistance to delamination. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which Claim 8 refers to “the curable void filler composition according to claim 13.” However, parent claim 13 is directed to a method incorporating the steps for using the curable void filler composition, including providing a honeycomb structure, and filling cells of a honeycomb structure. Claim 8 as recited does not include these steps, the reference to claim 13 being only to the void filler composition used in the method of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,161,849 (“Deis”).
The aforementioned reference was made of record with applicant’s IDS dated 3 July 2019.
Claims 8 and 9 are construed as requiring only the limitations relating to the curable void filler composition recited in step (II) of claim 13.
As to claim 8, Deis teaches a curing epoxy resin composition (title) including an epoxy resin, carboxylic acid anhydride curing agent, and magnesium oxide, which is an alkaline earth oxide as required by claims 1 and 3 (1:18-36). The composition is taught to be pourable into cast molds, and is thus capable of the intended use as a void filler (2:80-85).
Deis teaches the composition is cured, thus a cured void filler (2:80-96).
As to claim 9, Deis teaches a compressive strength of 20470 psi (141 MPa) (Table V), but does not teach the recited compressive strength under the recited temperature and standard. However, given that Deis teaches the same composition as recited, in the same amounts, it is presumed that the composition will inherently have the same properties.
Claim Rejections - 35 USC § 103
Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/210292 A1 (“Elgimiabi”) in view of GB 1,161,849 (“Deis”).
Both references were made of record with applicant’s IDS dated 3 July 2019.
As to claims 13 and 3, Elgimiabi teaches a curable composition for void filling (abstract), thus a curable void filler. Elgimiabi teaches the composition includes an epoxy resin (abstract), and a carboxylic acid anhydride hardener (abstract).
Elgimiabi teaches filling a honeycomb structure with the void filler, and applying a layer to the external surface of the honeycomb structure, so that the layer has an interface with the filler composition, and curing (claim 15).
Elgimiabi does not teach that the composition contains an alkaline oxide or alkaline earth oxide. However, Deis teaches the use of magnesium oxide, which is an alkaline earth oxide as required by claims 13 and 3 in anhydride cured epoxy resin systems, and teaches that the addition of such compound provides improved properties, including improvements in compressive strength, modulus of elasticity, water absorption, heat distortion temperature (3:60-70, Table V). 
Elgimiabi does not state that the structure resists delamination at a structure void filler interface. However, Elgimiabi does state that the structure is adhesively bonded by the filler (19:18-20), and that the structures are capable of withstanding forces when used at the pressurized interface of aircraft (19:9-11). As such, it is presumed that the structures of Elgimiabi would have some resistance to delamination, being adhered in such a manner to withstand forces occurring in flight.
As such, it would be obvious to incorporate magnesium oxide into the epoxy anhydride curing system in the method of Elgimiabi, given the teaching of improved characteristics taught by Deis.
As to claim 2, Elgimiabi teaches the use of methyl tetrahydrophthalic anhydride (p. 25).

As to claim 5, Elgimiabi teaches that the compositions may include reactive epoxy diluents (14:35-37).
As to claim 6, Elgimiabi teaches the use of filler materials (p. 25).
As to claim 7, Elgimiabi teaches example compositions having 25 % of epoxy resin, which is within the recited range, 24.35 wt % of anhydride hardener, which is within the recited range, 1.5 wt % of castor oil triglycidyl ether or propoxylated glycerin triglycidyl ether, which are reactive epoxy diluents, which is within the recite range, Curezol 2MA-OK, a curing additive, in 0.15 wt %, which is within the recited range. The examples also teach 49 wt % total of fillers and fire retardants. While Elgimiabi does not explicitly recite the amount of each, Elgimiabi teaches the preferably amount of fillers are 15 to 60 weight percent (13:1-10), which overlaps the recited range of 5 to 40 weight percent, which amount is used to lower the density of the composition. Elgimiabi further teaches that the fire retardant is present in amounts preferably between 10 and 25 weight percent (14:20-25), which is within the recited range. 
Elgimiabi does not teach the amount of alkaline earth oxide. However, Deis teaches the use of preferably 0.1 to 30 phr, preferably 0.5 to 4 phr of MgO with respect to 100 parts of epoxy resin to accelerate the cure of the epoxy resin (2:10-20). Using such amounts in the example compositions of Elgimiabi (Table 1) is calculated to provide compositions having approximately 0.03 to 7 percent of the 
As to claim 8, Elgimiabi teaches curing the void filler composition (abstract).
As to claim 9, Elgimiabi teaches that compositions having the epoxy and anhydride hardener can provide compressive strength of 24 and 25 MPa at 160 degrees C (p. 21, 26).
As to claim 10, Elgimiabi teaches a composite article comprising a honeycomb structure of a plurality of cells filled with the curable void filler (claim 12).
As to claim 11, Elgimiabi teaches filling a honeycomb structure with the void filler, and applying a layer to the external surface of the honeycomb structure, so that the layer has an interface with the filler composition (claim 15).
As to claim 12, Elgimiabi teaches the layer covering the external surface of the honeycomb is a composite materials containing fibers (19:30-35) including glass fibers, ceramic fibers, carbon fibers (20:10-15).
As to claim 14, the term “the composite material” is construed as referring to the composite article of the preamble of claim 13. Elgimiabi teaches that the layer covering the external surface of the honeycomb is a composite material containing fibers in resin (19:30-35), and that the resin may be cocured with the cell filling material (19:35-37).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are 
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC 102, these rejections are withdrawn except with respect to claims 8 and 9, which do not include all of the limitations of parent claim 13.
With respect to the rejections under 35 USC 102, applicant’s arguments are unpersuasive. Specifically, at p. 9, applicant argues that Elgimiabi teaches that curing time can be adjusted. This argument supports the rejection, because Elgimiabi clearly contemplates varying cure times, to which the invention of Deis is directed.
In addition, Deis is also directed to improved mechanical properties, including improved strength (which is a relevant concern in the honeycomb structure of Elgimiabi), as well as heat distortion temperature, which is a relevant consideration for Elgimiabi (see p. 23, measuring glass transition temperature). As such, while there is variance in Deis based on specific curing procedure, there is ample evidence in Deis of improved mechanical characteristics, which are relevant to the specific epoxy filled honeycomb structure of Elgimiabi. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, applicant’s evidence of unexpected results is unpersuasive, because Deis already teaches improved mechanical properties, including heat distortion, which would be relevant in resistance to delamination under hot/wet conditions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764